On Application for Rehearing.
Breaux, J.
Plaintiff urges that the judgment is erroneous because based upon the supposed facts that the twelve months’ bond was paid by him on April 2, 1897, and that the property of the Cane River *746Lumber Company, upon which the vendor’s privilege rested to secure the bond, was sold under the judgment of Lock, Moore & Co., Limited,. after the bond had been paid. Contending that he, plaintiff, did not pay the bond and did not get possession of it until after the sale of the property under the Lock, Moore & Co. judgment, his position is that no transfer and assignment, and no subrogation of rights under the bond, or in and to it, in favor of himself took place until after execution of the Lock, Moore & Co judgment, and, hence, he was in no position to assert superior claims on the property as subrogee of the bond at the time the lumber company sold it under its judgment.
This is utterly untenable. On April 3, 1897, plaintiff paid on the bond $2,286.20 in cash, and on that day gave his two individual notes, one for $1,531.67 due July 3, 1897, the other for $1,552.23, due September 3, 1897, for the remainder. This was a “taking up” of the bond by him, and while as between himself and the holder of the bond novation may not have taken place, and the holder may have retained possession of the bond until the last note was paid, it is none the less clear and certain that when he paid the $2,286.20 in cash he became, in law, the subrogee of the bond to that extent, and when in July he paid the first of the two notes, for $1,531.67, he became its subrogee to the further extent of that sum.
So that when, cn August 28, 1897, the Cane River Lumber Company’s property was sold and bought by Lock, Moore & Co. for $4,100 (being two-thirds of its appraised value), plaintiff, who was the “Moore” of that firm, stood as the subrogee of the twelve months’ bond, with its vendor’s privilege, for the sum of $3,817.87 already paid by him in cash on the bond to its holder. Not only that, but his individual note for the remainder of the bond was out, and the note was,, at the date of the sale, within six days of its maturity. The man having an interest to take up the bond, and who had done so to the extent mentioned, had, certainly, a full standing in law to claim the benefit of the vendor’s privilege at the time the property was sold, for the full amount he had paid on the bond, and we think, also, for the amount he was responsible for on his remaining outstanding individual note.
Yet he took'no steps whatever to assert his superior claim for priority of payment out of the proceeds of the property, over the ordinary judgment of his business firm.
Again, plaintiff urges error in the judgment to his prejudice *747because the court, in. its opinion, inadvertently referred to him as the present owner of the Cane River Lumber Company’s property. What was meant in that part of our opinion was that plaintiff’s firm had bought and become the owners of the property. After purchasing and holding it for over twelve, months they sold it to another. So that, at this time, they do not hold it. But the fact that after holding it a-year or more they sold it, in no manner alters the situation to the benefit of plaintiff. It remains that his business firm bought the property at the sale under their ordinary judgment, and retained the proceeds of the sale — plaintiff, then subrogated to- the bond for $3,817.87, all the while standing by in silence and permitting this to be done. And afterwards when Lock, Moore & Go., Limited, sold the same property to Cooley they received for their own account its proceeds, $4,500.
Rehearing refused.